DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority

    PNG
    media_image1.png
    24
    296
    media_image1.png
    Greyscale

Status of the Claims
Claims 1 – 13, 25, 39, 52, 65, 75, 85 – 86 and 93 – 99 are pending in the instant application.
Information Disclosure Statement
The information disclosure statements filed on July 28, 2020; December 28, 2020; April 27, 2021; September 22, 2021; and January 26, 2022 have been considered by the examiner.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative, Alexander Trimble, on March 3, 2022.
	The amendments are as follows:
	REPLACE the instant claim 97 with the claim as presented below:
97.	(Currently Amended)  The method of claim 93, wherein the one or more additional therapeutic agents are selected from the group consisting of:  adefovir.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is WIPO Patent Publication 2016141092 A1 (Aktoudianakis), as disclosed in the information disclosure statement filed on July 28, 2020. Aktoudianakis teaches (see, paragraph [0453]) a compound of Example 44 as presented below:

    PNG
    media_image2.png
    236
    308
    media_image2.png
    Greyscale

Aktoudianakis also teaches (see, paragraph [0050]) that the compound can also be prepared as pharmaceutically acceptable salts, which include phosphates, succinates and sulfonates. Aktoudianakis also states (see, paragraph [0054]) that the compounds include all possible .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 – 13, 25, 39, 52, 65, 75, 85 – 86 and 93 – 99 are now allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sagar Patel whose telephone number is (571)272-1317. The examiner can normally be reached Monday - Friday: 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571) 272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Sagar Patel/Examiner, Art Unit 1626        

/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626